UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 14-7901


RICHARD VALENCIANO,

                   Petitioner - Appellant,

             v.

WARDEN FCI EDGEFIELD,

                   Respondent - Appellee,

             and

WARDEN THOMAS,

                   Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. R. Bryan Harwell, District Judge. (2:14-cv-01889-RBH)


Submitted: May 2, 2017                                       Decided: June 6, 2017


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Valenciano, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Richard Valenciano, a former federal prisoner, has appealed the district court’s

order dismissing his 28 U.S.C. § 2241 (2012) petition. In the petition, he challenged his

sentence as an armed career criminal, arguing that one of his predicate prior convictions

was no longer a qualifying violent felony. While this appeal was pending, the United

States District Court for the District of New Mexico granted Valenciano’s authorized

successive 28 U.S.C. § 2255 (2012) motion based on Johnson v. United States, 135 S. Ct.
2551 (2015). He was resentenced and released from custody, and he is currently on

supervised release. “Mootness is a jurisdictional question and thus may be raised sua

sponte by a federal court at any stage of proceedings.” United States v. Springer, 715
F.3d 535, 540 (4th Cir. 2013) (citation omitted). Because Valenciano has already been

granted the relief that he sought in his § 2241 petition, we conclude that the appeal is

moot. See also United States v. Surratt, __ F.3d __, No. 14-6851, 2017 WL 1423296

(4th Cir. Apr. 21, 2017) (dismissed as moot following en banc argument).

      Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

as moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           3